Exhibit 10.6

 

PROTECTION ONE, INC.
2010 STOCK APPRECIATION RIGHTS PLAN

 

1.             PURPOSE

 

The Plan provides incentives to key employees of the Company and its
Subsidiaries.  Its purposes are to attract, retain and motivate such employees.

 

2.             DEFINITIONS

 

(a)           “Base Price” means, with respect to each SAR, $7.50 for one share
of Stock.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Cause” has the meaning ascribed thereto in a Participant’s
employment agreement with the Company.

 

(d)           “Change of Control” has the meaning ascribed thereto in the
Company’s 2008 Long-Term Incentive Plan that occurs in connection with or
following a Qualified Sale (as defined in a Participant’s employment agreement
with the Company).

 

(e)           “Change of Control Price” has the meaning ascribed thereto in the
Company’s 2008 Long-Term Incentive Plan.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)           “Committee” means a committee of two or more directors designated
by the Board to administer the Plan, or, to the extent that the Board
administers the Plan, the Board.

 

(h)           “Company” means Protection One, Inc., a Delaware corporation.

 

(i)            “Exit Price” means (i) for each SAR that is automatically
exercised upon a Change in Control, the lesser of (a) the Change of Control
Price and (b) $9.50, and (ii) for each SAR that is exercised as described in
Section 4(f), the lesser of (x) the Fair Market Value of  a share of Stock on
the date of exercise of such SAR, and (y) $9.50.

 

(j)            “Expiration Date” means the tenth anniversary of the Grant Date.

 

(k)           “Fair Market Value” has the meaning ascribed thereto in the
Company’s 2008 Long-Term Incentive Plan.

 

(k)           “Good Reason” has the meaning ascribed thereto in a Participant’s
employment agreement with the Company.

 

(l)            “Grant Agreement” means an agreement in the form attached in
Appendix I hereof, evidencing an award of SARs under the Plan.

 

(m)          “Grant Date” means the date of the approval by the Board of the
adoption of this Plan by the Company.

 

(n)           “Participant” means each key employee of the Company or any
Subsidiary who has been selected by the Committee to participate in the Plan and
who has executed a Grant Agreement agreeing to be bound by the terms of the
Plan.

 

(o)           “Permissible Distribution Event” means an event described in
paragraph (i), (ii), (iii), or (v) of Section 409A(a)(2)(A) of the Code.

 

--------------------------------------------------------------------------------


 

(p)           “Plan” means this Protection One, Inc. 2010 Stock Appreciation
Rights Plan.

 

(q)           “Non-Qualifying Termination” has the meaning ascribed thereto in a
Participant’s employment agreement with the Company.

 

(r)            “Qualifying Termination” has the meaning ascribed thereto in a
Participant’s employment agreement with the Company.

 

(s)           “Redemption Price” with respect to a SAR means the amount, if any,
by which the Exit Price of such SAR exceeds the Base Price of such SAR.

 

(t)            “Retirement” means a Participant’s termination of his employment
on or after his attainment of age 65.

 

(u)           “SAR” means a stock appreciation right granted under the Plan.

 

(v)           “Stock” means the common stock, par value $0.01 per share, of the
Company.

 

(w)          “Subsidiary” means a corporation that is a “subsidiary corporation”
of the Company as that term is defined in Section 424 of the Code.

 

3.             GRANT AND ADJUSTMENT OF SARS

 

(a)           Effective as of the date of adoption of this Plan by the Company,
the Committee shall grant an aggregate of 439,160 SARs to selected senior
executive officers of the Company and its Subsidiaries allocated as follows: 
195,182 to Richard Ginsburg, 130,284 to Darius Nevin, and 113,694 to Peter
Pefanis.

 

(b)           The number of SARs awarded to any Participant, the Base Price, the
Exercise Price, the Exit Price, the Redemption Price and the Change of Control
Price of SARs so awarded, and the provisions of the Plan affecting the value of
outstanding SARs (i) shall be equitably adjusted or modified as necessary to
preserve the intended economic benefit of the original grant in the event that
there is a stock split, reverse stock split, stock dividend, recapitalization,
reclassification, additional issuance or other similar capital adjustment of the
Stock effected without the receipt of consideration, and (ii) shall be adjusted
or modified to the extent that the Committee determines to be appropriate and
equitable in the event that there is (A) a merger, consolidation, spin-off,
split-up, or other similar corporate transaction with respect to the Company
that the Committee determines would otherwise result in inappropriate dilution
or enlargement of the rights of Participants, or (B) any other event for which
the Committee, in its sole discretion, determines that such adjustment or
modification is appropriate and equitable to prevent inappropriate penalties or
windfalls with respect to the terms of the Plan or its applicability to any
Participant.

 

4.             VESTING, EXERCISABILITY AND PAYMENT.  SARs will become vested and
exercisable, or automatically exercised, as provided herein and in the Grant
Agreement.  Exercised SARs (including automatically exercised SARs) shall only
be payable upon the payment dates provided in the Grant Agreement.  For the
avoidance of doubt, SARs that are exercised shall cease to be deemed
outstanding.

 

(a)           Subject to Sections 4(b), each Participant’s SARs shall vest and
become exercisable as follows: (x) one-half of the SARs granted to a Participant
shall vest and become exercisable on the second anniversary of the Grant Date
and (y) the remaining one-half of the SARs granted to a Participant shall vest
and become exercisable on the third anniversary of the Grant Date; provided,
however, that all unvested SARs outstanding as of a Change in Control shall
immediately vest upon a Change in Control, and all outstanding SARs shall be
automatically exercised (without any action on the part of the Participant or
any other person or entity) upon a Change in Control.

 

--------------------------------------------------------------------------------


 

(b)           SARs shall expire on the Expiration Date, subject to earlier
expiration as provided in the Grant Agreement and further subject to earlier
termination due to termination of a Participant’s employment with the Company or
its Subsidiaries  (collectively, the “Employer”) as provided in clauses
(i)-(iv) below:

 

(i) Voluntary Termination of Employment. If prior to the Expiration Date, a
Participant voluntarily terminates employment with the Employer other than for
Good Reason: (a) all vesting with respect to the Participant’s SARs shall cease,
(b) any unvested portion of the Participant’s SARs shall expire as of the date
of such termination, and (c) any vested and unexercised portion of the
Participant’s SARs shall expire on the earlier of the Expiration Date or three
(3) months after the date of such Participant’s termination.

 

(ii) Termination Without Cause or For Good Reason.  If prior to the Expiration
Date, a Participant’s employment is terminated pursuant to a Qualifying
Termination: (a) all vesting with respect to the Participant’s SARs shall cease,
except that any unvested portion of the Participant’s SARs shall vest upon a
Change of Control (and for avoidance of doubt, be automatically exercised) if a
Change of Control occurs prior to the earlier of (x) the second anniversary of
the Grant Date or (y) 90 days after the date of such Participant’s termination
(or the date of such Participant’s termination, if such date is after the second
anniversary of the Grant Date), (b) any unvested portion of the Participant’s
SARs shall expire upon the earlier of (x) the second anniversary of the Grant
Date or (y) 90 days after the date of such Participant’s termination (or the
date of such Participant’s termination, if such date is after the second
anniversary of the Grant Date) and (c) any vested and unexercised portion of the
Participant’s SARs shall expire on the earlier of the Expiration Date or six
(6) months after  the date of such Participant’s termination.

 

(iii)  Termination of Employment — Death, Disability or Retirement. If prior to
the Expiration Date, a Participant’s employment with the Employer terminates by
reason of the Participant’s death, Disability or Retirement: (a) all vesting
with respect to the Participant’s SARs shall cease, (b) any unvested portion of
the Participant’s SARs shall immediately expire as of the date of such
termination and (c) any vested and unexercised portion of the participant’s SARs
shall expire on the earlier of the Expiration Date or six (6) months after the
date of such Participant’s termination.  In the event of a Participant’s death,
the Participant’s SARs, to the extent exercisable, shall be exercisable by the
person or persons to whom the Participant’s rights under the participant’s Grant
Agreement pass by will or the applicable laws of descent and distribution.

 

(iv) Termination for Cause. If prior to the Expiration Date, a Participant’s
employment with the Employer is terminated by the Employer for Cause, the
Participant’s outstanding SARs (including any vested portion of the
Participant’s SARs) shall immediately expire as of the date of such termination
and no payment shall be made on account of any such unexercised SARs.

 

(c)           The amount payable in respect of each outstanding SAR that is
exercised shall be equal to the Redemption Price of such SAR, with interest
credited at four percent (4%) per annum and compounded annually from the date of
exercise until the date of payment as set forth in the Grant Agreement.

 

(d)           If SARs are automatically exercised by reason of a Change of
Control that is not a Permissible Distribution Event and the Payment Date (as
defined in the Grant Agreement) is not immediately upon the date of exercise,
the aggregate Redemption Price payable in respect of all outstanding SARs shall
be deposited in an irrevocable “rabbi trust,” pursuant to a trust agreement
substantially in the form attached hereto as Exhibit A (the “Trust Agreement”)
to the extent allowed under Code Section 409A, having an independent trustee who
will be instructed to pay such amounts to Participants, with interest credited
at four percent (4%) per annum and compounded annually, on the dates specified
in the Grant Agreement, except as otherwise provided by the terms of the Trust
Agreement.

 

(e)           For the avoidance of doubt, unexercised SARs shall be forfeited
and shall no longer be deemed to be outstanding as the date that they expire.

 

--------------------------------------------------------------------------------


 

(f)            A Participant may exercise outstanding SARs that have vested
pursuant to this Plan by delivering a written notice which shall state the
election to exercise the SARs, in whole or in part, to the office of the
Corporate Secretary.  The SARs shall be deemed to be exercised upon receipt by
the Company secretary of such written notice.

 

5.             AMENDMENT AND TERMINATION

 

(a)  The Board may amend, suspend or terminate the Plan at any time; provided,
however, that no amendment, suspension or termination of the Plan may materially
and adversely affect the rights of a Participant with respect to outstanding
SARs without the written consent of such Participant.

 

6.             UNFUNDED PLAN

 

The Plan shall be unfunded and no Participant shall have any right, title, or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan.  No officer, director or member of
the Board or the Committee shall have any personal liability for failure to make
payments of benefits under the Plan.  To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.  The
Plan is intended to be a “bonus plan” that is not subject to the Employee
Retirement Income Security Act of 1974, as amended.

 

7.             ASSIGNMENT AND ALIENATION OF BENEFITS

 

To the maximum extent permitted by law, a Participant’s rights and benefits
under this Plan shall not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void;
provided, however that in the event of a Participant’s death, any such rights
and benefits shall pass to such Participant’s beneficiaries or estate in
accordance with the laws of descent and distribution.  Except as prohibited by
law, payments or benefits payable to or with respect to a Participant pursuant
to this Plan may be reduced by amounts the Participant may owe to the Company.

 

8.             SUCCESSORS

 

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company to expressly assume the Plan and agree to
perform obligations hereunder in the same manner and to the same extent that the
Company would be required to perform if no such succession had occurred.

 

9.             ADMINISTRATION

 

The Plan shall be administered by the Committee, which shall have sole
authority, in a good faith exercise of discretion, (i) to construe and interpret
the Plans; (ii) to establish, amend and revoke rules and regulations for the
Plan administration; and (iii) to exercise such powers and to perform such acts
as the Committee deems necessary or expedient to promote the best interests of
the Company which are not in conflict with the provisions of the Plan.  All
actions taken and all determinations made by the Committee in accordance with
the power and authority conferred upon the Committee under this Plan shall be
final, binding and conclusive on all parties, including the Company and all
Participants.  In the event of any litigation between the Company and any
Participant (or successor to a Participant’s interest), judicial review shall
occur on a de novo basis, without deference to any Committee determinations.

 

--------------------------------------------------------------------------------


 

10.          MISCELLANEOUS

 

(a)           The establishment of this Plan shall not be construed as granting
any Participant the right to remain in the employ of the Company, nor shall this
Plan be construed as limiting the right of the Company to discharge a
Participant from employment at any time for any reason whatsoever, with or
without Cause.

 

(b)           The payment of any amounts due in respect of SARs shall be subject
to withholding by the Company for all federal, state and local taxes required by
law to be withheld.  If a Participant’s share of any taxes referred to above are
due prior to the time of payment of any amounts due hereunder, the Participant
will be required to pay (by payroll deduction or by check to the Company) the
Participant’s share of any such taxes when due and payable.  Notwithstanding the
previous sentence and to the extent allowed under Section 409A, the Company may
deduct from any amounts due hereunder the amounts required to pay any such
taxes.

 

(c)           The Section headings in this Plan are for convenience only, form
no part of the Plan and shall not affect its interpretation.

 

(d)           This Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to the principles of
conflicts of laws.

 

(e)           No member of the Committee or the Board, and no officer or other
employee of the Company or a Subsidiary who has been delegated authority under
the Plan, shall be personally liable by reason of any action taken in good faith
in connection with the administration of the Plan, or in connection with any
contract or other instrument executed by such individual, or on his or her
behalf, in his or her capacity as a member of the Committee, a member of the
Board, an officer or an employee, nor for any mistake of judgment made in good
faith, and the Company shall indemnify and hold harmless each member of the
Committee, each member of the Board and each other employee, officer or director
of the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or bad faith;
provided, however, that approval of the Board shall be required for the payment
of any amount in settlement of a claim against any such person.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
certificate of incorporation or by-laws, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless.

 

(f)            Any economic or other benefit to you under this Plan shall not be
taken into account in determining any benefits to which you may be entitled
under any retirement or other benefit or compensation plan maintained by the
Company or any Subsidiary.  Provided, however, for the avoidance of doubt, that
this section shall not be construed to affect or modify the application of
Section 6 of any Participant’s employment agreement with the Company and
Protection One Alarm Monitoring, Inc, dated as of February 22, 2010.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PROTECTION ONE, INC.

 

GRANTOR TRUST AGREEMENT

 

PREAMBLE.  This Grantor Trust Agreement (the “Trust Agreement”) made this       
day of                   , 20  , by and between Protection One, Inc. and any
successor to its interest (the “Company”) as creator and grantor, and  as
trustee (the “Trustee”).

 

WHEREAS, the Company has adopted the Protection One, Inc. 2010 Stock
Appreciation Rights Plan attached as Exhibit A (the “Plan”) under which the
Company has current or potential liability to individuals (the “Beneficiaries”)
who are either covered by the Plan, are a party to the Plan, or are the
designated beneficiary for any benefits payable under the Plan in the event of
the death of an individual who is covered by or party to the Plan;

 

WHEREAS, it is the intention of the Company to establish this trust (the
“Trust”) and to contribute assets to the Trust that shall be held therein,
subject to the claims of the Company’s general creditors in the event of the
Company’s Insolvency, as defined in Section 3(a) hereof, until paid to
Beneficiaries of this Trust in such manner and at such times as specified in the
Plan;

 

WHEREAS, it is the intention of the parties hereto that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as being unfunded for the purpose of providing deferred compensation for a
select group of highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974; and

 

WHEREAS, it is the intention of the Company to make contributions to the Trust
to enable the Trust to fully fund its liabilities under the Plan.

 

NOW, THEREFORE, the parties do hereby establish this Trust and agree that the
Trust shall be established and administered as set forth herein:

 

Section 1.  Establishment of Trust

 

(a)           The Company will shortly hereafter deposit $           with the
Trustee in trust, which shall constitute the initial principal of the Trust to
be held, administered and disbursed by the Trustee as provided for in this Trust
Agreement.

 

(b)           The Company, in its sole discretion, may at any time, or from time
to time, make additional contributions of cash or other assets to the Trustee to
augment the principal of the Trust to be held, administered and disbursed by the
Trustee as provided for in this Trust Agreement.  Neither the Trustee nor any
Beneficiary shall have any right to compel such additional contributions.

 

(c)           Upon a “Change of Control” (as defined herein) that is described
in Section 4(a) of the Plan, the Company shall, as soon as possible but in no
event later than ten business days after the Change of Control, make an
irrevocable contribution to this Trust, to the extent allowed under Code
Section 409A, in an amount that is projected to provide the Trust with
sufficient funds to pay (i) each Beneficiary the benefits to which he or she is
entitled pursuant to the Plan as in effect on the date of the Change of Control,
and (ii) all fees associated with maintaining the Trust for the maximum period
over which Beneficiaries are reasonably expected to be receiving payments from
the Trust.  “Change of Control” shall have the meaning set forth in the Plan. 
Any amendment to the Plan’s definition shall be deemed to apply with equal
force, effect, and timing to the definition of Change of Control for purposes of
this Trust, except that a modification that does or may adversely affect a
Beneficiary shall be ineffectual as to the Beneficiary unless he or she consents
in writing to be bound by the modification.

 

--------------------------------------------------------------------------------


 

(d)           Within 75 days following each December 31st after a Change of
Control described in Section 4(a) of the Plan occurs, the Company shall, if the
Trustee deems necessary, be required to irrevocably deposit additional cash or
other property to the Trust in an amount sufficient to pay each Participant or
Beneficiary the benefits to which he or she is or may become entitled pursuant
to the Plan.  The Trustee shall have the right to monitor, enforce and/or
collect any amounts due and owing from the Company or to give notice of any
default in the payment of benefits to Participants.

 

(e)           The Trust hereby established shall be irrevocable.

 

(f)            The Trust is intended to be a grantor trust, of which the Company
is the grantor, within the meaning of subpart E, part I, subchapter J, chapter
1, subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

 

(g)           The principal of the Trust, and any earnings thereon, shall be
held separate and apart from other funds of the Company, and shall be used
exclusively for the uses and purposes of Beneficiaries and general creditors as
herein set forth.  Beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any Trust assets.  Any rights created under
the Plan and this Trust Agreement shall be unsecured contractual rights of the
Beneficiaries, as provided for in this Agreement.  Any assets held by the Trust
will be subject to the claims of the Company’s general creditors under federal
and state law in the event of Insolvency, as defined in Section 3(a) herein.

 

Section 2.  Payments to Beneficiaries

 

(a)           Upon a Permissible Distribution Event (as defined herein) that
relates to any Beneficiary (or, if earlier, the tenth anniversary of the Grant
Date (as defined herein)), the Company shall deliver to the Trustee a
schedule (the “Payment Schedule”) which reflects the benefits payable with
respect to each affected Beneficiary pursuant to Sections 4(c) and 4(d) of the
Plan and the Grant Agreement, a formula or other instructions acceptable to the
Trustee for determining the benefits so payable, the form in which such benefits
are to be paid (as provided for or available under the Plan), and the date of
commencement for payment of such benefits.  Except as otherwise provided herein,
the Trustee shall make payments to Beneficiaries in accordance with such Payment
Schedule.  The Trustee shall make provisions for the reporting and withholding
of any federal, state or local taxes that may be required to be withheld with
respect to the payment of benefits pursuant to the terms of the Plan and shall
pay amounts withheld to the appropriate taxing authorities or determine that
such amounts have been reported, withheld, and paid by the Company. 
“Permissible Distribution Event” and “Grant Date” shall have the meanings set
forth in the Plan.

 

(b)           The entitlement of a Beneficiary to benefits under the Plan shall
be determined by the Company or such party as may be designated under the Plan,
and any claim for such benefits shall be considered and reviewed under the
procedures set forth in the Plan.

 

(c)           The Company may make payment of benefits directly to Beneficiaries
as such benefits become due under the terms of the Plan.  The Company shall
notify the Trustee of its decision to make such payment of benefits prior to the
time benefits are payable to Beneficiaries.  In addition, if the principal of
the Trust, and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan, the Company shall make the
balance of each such payment as due.  The Trustee shall notify the Company when
existing principal and earnings are insufficient under the Payment Schedule.

 

(d)           The Trustee shall make such distributions in a manner reasonably
intended to provide each Beneficiary with all of his or her benefits payable
under the Plan.

 

Section 3.  Trustee Responsibility Regarding Payments to Trust Beneficiary When
the Company Is Insolvent

 

(a)           The Trustee shall cease payment of benefits to Beneficiaries if
the Company is Insolvent.  The Company shall be considered “Insolvent” for
purposes of this Trust Agreement if (i) the Company is unable to pay

 

--------------------------------------------------------------------------------


 

its debts when the same become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

(b)           At all times during the existence of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

 

(c)           The Board of Directors and the Chief Executive Officer of the
Company shall have the duty to inform the Trustee in writing of the Company’s
Insolvency.  If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Beneficiaries.

 

(1)           Unless the Trustee has actual knowledge of the Company’s
Insolvency, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the Company is Insolvent.  The Trustee may in all events rely
on such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.

 

(2)           If at any time the Trustee has determined that the Company is
Insolvent and the making of any payment pursuant to the Plan would jeopardize
the Company’s ability to continue as a going concern, the Trustee shall
discontinue payments to Beneficiaries, shall liquidate the Trust’s investment,
if any, in common stock (“Common Stock”) of the Company, and shall hold the
assets of the Trust for the benefit of the Company’s general creditors.  Nothing
in this Trust Agreement shall in any way diminish any rights of Beneficiaries as
general creditors of the Company with respect to benefits due under the Plan or
otherwise.

 

(3)           The Trustee shall resume the payment of benefits to Beneficiaries
in accordance with Section 2 of this Trust Agreement only after the Trustee has
determined that the payment of such benefits no longer jeopardizes the Company’s
ability to continue as a going concern.

 

(d)           If the Trustee discontinues the payment of benefits from the Trust
pursuant to Section 3(a) hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Beneficiaries under the terms of the Plan for the period
of such discontinuance, provided that there are sufficient assets to make such
payments.  The aggregate amount of any payments to Beneficiaries by the Company,
in lieu of the payments provided for hereunder during any such period of
discontinuance, shall be deducted from any payments made by the Trustee
hereunder.

 

Section 4.  Payments to the Company

 

After the Trust has become irrevocable, the Company shall have no right or power
to direct the Trustee to return to the Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Beneficiaries
pursuant to the terms of the Plan, except as provided for in Section 3 hereof.

 

Section 5.  Investment Authority

 

(a)           The Trustee shall have the sole discretion as to the investment of
Trust assets, provided that the Trustee shall invest Trust assets in a manner
reasonably anticipated to provide the Trust with assets sufficient to fund the
Company’s obligations under the Plan.

 

(b)           All rights associated with assets of the Trust shall be exercised
by the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or through Beneficiaries.  The Company shall have the right, in
its sole discretion, to substitute assets of equal fair market value for any
assets held by the Trust.  This right is exercisable by the Company in a
non-fiduciary capacity without consent of any person in a fiduciary capacity.

 

--------------------------------------------------------------------------------


 

Section 6.  Disposition of Income

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be reinvested.

 

Section 7.  Accounting by Trustee

 

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements of all transactions, including such specific records as
shall be agreed upon in writing between the Company and the Trustee.  Within 75
days following each December 31 after the execution of this Agreement, and
within 20 days after the removal or resignation of the Trustee, the Trustee
shall deliver (i) to each Beneficiary a statement, substantially in the form
attached as Exhibit A, delineating his or her beneficial interest in the Trust,
and (ii) to the Company a written account of its administration of the Trust
during such year or during the period from the close of the last preceding year
to the date of such removal or resignation, reflecting all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
recorded separately), and reflecting all cash, securities and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as applicable.

 

Section 8.  Responsibility of Trustee

 

(a)           The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like objectives, provided, however, that
the Trustee shall incur no liability to any person for any action taken pursuant
to a direction, request or approval given by the Company which is contemplated
by, and in conformity with, the terms of the Plan or this Trust Agreement and is
given in writing by the Company.  In the event of a dispute between the Company
and a party, the Trustee may apply to a court of competent jurisdiction to
resolve the dispute.

 

(b)           If the Trustee undertakes or defends any litigation arising in
connection with this Trust, the Company agrees to indemnify the Trustee against
Trustee’s costs, expense and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments, except in those cases where the Trustee shall have been found by
a court of competent jurisdiction to have acted with negligence or willful
misconduct.  If the Company does not pay such costs, expenses and liabilities in
a reasonably timely manner, the Trustee may obtain payment from the Trust.

 

(c)           The Trustee may consult with legal counsel with respect to any of
its duties or obligations hereunder.

 

(d)           The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder.

 

(e)           The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

 

(f)            Notwithstanding any powers granted to the Trustee pursuant to
this Trust Agreement or to applicable law, the Trustee shall not have any power
that may accord the Trust the authority to engage in a business and to receive
the gains therefrom, within the meaning of section 301.7701-2 of the Procedure
and Administrative Regulations promulgated pursuant to the Code.

 

--------------------------------------------------------------------------------


 

Section 9.  Compensation and Expenses of Trustee

 

The Company shall pay all administrative expenses and the Trustee’s fees and
expenses relating to the Plan and this Trust.  If not so paid, the fees and
expenses shall be paid from the Trust.

 

Section 10.  Resignation and Removal of Trustee

 

The Trustee may resign at any time by written notice to the Company, which
resignation shall be effective 30 days after the Company receives such notice
(unless the Company and the Trustee agree otherwise).  The Trustee may be
removed by the Company on 30 days notice, or upon shorter notice accepted by the
Trustee; provided that if such removal occurs on or after a Change of Control,
or within 90 days beforehand, the removal will be ineffective unless it is done
with the written consent of Beneficiaries who are entitled to at least 75% of
the Trust’s assets.

 

If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date or resignation or
removal under this section.  If no such appointment has been made, the Trustee
may apply to a court of competent jurisdiction for appointment of a successor or
for instructions.  All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.  Upon resignation or
removal of the Trustee and appointment of a Successor Trustee, all assets shall
subsequently be transferred to the Successor Trustee.  The transfer shall be
completed within 60 days after receipt of a notice of resignation, removal or
transfer, unless the Company extends the time for such transfer.

 

Section 11.  Appointment of Successor

 

If the Trustee resigns or is removed in accordance with Section 10 hereof, the
Company may appoint any other party as a successor to replace the Trustee upon
such resignation or removal.  The appointment shall be effective when accepted
in writing by the new trustee, who shall have all of the rights and powers of
the former trustee, including ownership rights in the Trust assets.  The former
trustee shall execute any instrument necessary or reasonably requested by the
Company or the Successor Trustee to evidence the transfer.  Notwithstanding the
foregoing, if the Trustee resigns or is removed in connection with or following
a Change of Control, the Trustee that has resigned or is being removed shall
appoint as its successor a third party financial institution that has trust
powers, is independent of and unrelated to the Company, its affiliates, or their
successors, and is agreed to in writing by Beneficiaries who are entitled to at
least 75% of the Trust’s assets.

 

A Successor Trustee need not examine the records and acts of any prior trustee
and may retain or dispose of existing Trust assets, subject to Sections 7 and 8
hereof.  The Successor Trustee shall not be responsible for, and the Company
shall indemnify and defend the Successor Trustee from, any claim or liability
resulting from any action or inaction of any prior trustee or from any other
past event, or any condition existing at the time it becomes Successor Trustee.

 

12

--------------------------------------------------------------------------------


 

Section 12.  Amendment or Termination

 

(a)           This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Company, provided that no such amendment shall
conflict with the terms of the Plan.

 

(b)           Notwithstanding subsection (a) hereof, the provisions of this
Trust Agreement and the Trust created thereby may not be amended, within six
months before or at any time on or after a Change of Control occurs, without the
written consent of Beneficiaries who are entitled to at least 75% of the Trust’s
assets.

 

(c)           The Trust shall not terminate until the date on which no
Beneficiary is entitled to benefits pursuant to the terms hereof or of the
Plan.  Upon termination of the Trust, the Trustee shall return any assets
remaining in the Trust to the Company.

 

(d)           The Company may terminate this Trust prior to the payment of all
benefits under the Plan only upon written approval of all Beneficiaries entitled
to payment of such benefits.

 

Section 13.  Miscellaneous

 

(a)           Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

(b)           Benefits payable to Beneficiaries under this Trust Agreement may
not be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process, except pursuant to the terms of the Plan and this
Trust Agreement.

 

(c)           This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflicts of laws.

 

(d)           The Trustee agrees to be bound by the terms of the Plan, as in
effect from time to time.

 

Section 14.  Effective Date

 

The effective date of this Trust Agreement shall be the date referenced in the
Preamble.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Trust Agreement to be executed, and its corporate seal affixed, and the Trustee
has executed this Trust Agreement, on the date referenced in the Preamble.

 

Witnessed by:

 

PROTECTION ONE, INC.

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

 

 

Witnessed by:

 

TRUSTEE

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Appendix I

 

Grant Agreement

 

I acknowledge receipt of a copy of the Protection One, Inc. 2010 Stock
Appreciation Rights Plan (the “Plan”) to which this Grant Agreement is
attached.  As a condition of being selected as a Participant in the Plan, I
agree to be bound by the terms of the Plan and to accept the decisions of the
Committee taken in accordance with such terms.  I further agree that the
benefits, if any, that are paid or payable under the Plan shall in no event be
taken into account for purposes of determining the amount of any severance or
similar benefit to which I may be entitled under my employment agreement, or any
other plan, agreement or practice of the Company, regardless of the date of
implementation.  The SARs are subject to all of the terms and conditions set
forth herein as well as all of the terms and conditions of the Plan, all of
which are incorporated herein in their entirety.   Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.  
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control.

 

Date of Grant: February 22, 2010

 

Number of SARs Awarded:

 

Exercise of SARs:    The Participant may exercise (subject to Section 4(b) and
other provisions of the Plan) outstanding vested SARs in whole or in part at any
time and from time to time prior to their expiration; provided that outstanding
SARs that are vested at the time of, or in connection with, a Payment Date (as
defined below) shall immediately expire after such Payment Date.  Exercised SARs
shall only be paid upon a Payment Date, as set forth below.

 

Delivery of Payment:   Any payment that a Participant shall be owed as a result
of the exercise of SARs will be paid to the Participant upon (and only upon) the
earlier of:

 

(1) 6 months after a Permissible Distribution Event that is described in
paragraphs (i), (ii) or (iii) of Section 409A(2)(A) of the Code; or

 

(2) immediately upon a Permissible Distribution Event that is described in
paragraph (v) of Section 409A(2)(A) of the Code; or

 

(3) the tenth anniversary of the Grant Date.

 

(the earlier of such dates, a “Payment Date”);

 

provided, for the avoidance of doubt, that there may be more than one Payment
Date in the event a Permissible Distribution Event occurs prior to the date that
all of a Participant’s outstanding SARs have vested; and provided, further, that
the amount of cash so payable shall be credited with interest at four percent
(4%) per annum, compounded annually, from the date that the exercise of
applicable SARs is effective until the applicable Payment Date.

 

--------------------------------------------------------------------------------


 

Agreed and Accepted by:

 

 

 

PARTICIPANT

 

 

Print Name:

 

 

 

 

 

 

Signature:

 

 

Date:

 

 

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------